Citation Nr: 0947839	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-31 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Associated with the claims file is a Social Security 
Administration Notice of Award letter addressed to the 
Veteran and dated in April 2008.  The letter informs the 
Veteran that he is entitled to monthly disability benefits 
from Social Security beginning November 2007.  During the 
November 2009 Board hearing, the Veteran testified that he 
had a stroke some three years early and that it took him two 
years of "fighting with Social Security to get my 
disability."  

This statement indicates to the Board that the Social 
Security Administration disability administrative decisions 
and any associated medical records may be relevant to the 
Veteran's claims on appeal.  

The claims file is absent for any records from the Social 
Security Administration other than the letter just described.  
VA has a duty to assist the Veteran in obtaining relevant 
records identified by the Veteran and held by a Federal 
Department or Agency.  38 U.S.C.A. § 5103A.  A remand is 
necessary for VA to fulfill its duty to assist.  

Additionally, during the Board hearing the Veteran testified 
that he had been treated at VA facilities in Michigan in the 
1970's.  2009 hearing transcript at 12-13.  Specifically he 
testified that he was patient at the Battle Creek Veterans' 
Hospital and that he was an inpatient and outpatient in Ann 
Arbor in 1973.  Id.  He also testified that he was treated by 
a doctor in Roseville.  Id. at 15.  He seemed unsure as to 
whether those records had been submitted to VA.  Id.  On 
remand, the Veteran should again be asked to submit any 
additional relevant records or identify the records and 
provide the necessary documentation for VA to assist him in 
obtaining the records.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran 
requesting that he either submit any 
additional medical records or other 
evidence relevant to his claims for 
service connection for diabetes and a 
stroke or identify the holder of any such 
records and provide authorization for 
release of such records to VA.  Then 
assist the Veteran in obtaining any such 
records that he identifies and provides 
the necessary authorizations.  Associate 
either the records or a negative reply 
with the claims file.  

2.  Request records, not previously 
obtained, of treatment of the Veteran at 
VA facilities in Michigan (Ann Arbor and 
Battle Creek); in particular, records of 
treatment in the 1970's.  Associate any 
such records, or a negative reply, with 
the claims file.  

3.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate with the claims 
file either the obtained records or a 
negative reply.  


4.  After completing the above, and any 
other indicated development, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow for an appropriate period to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


